717 S.E.2d 384 (2011)
STATE of North Carolina
v.
Terry J. BURGESS, aka Terry Joel Cooper Burgess.
No. 211P11.
Supreme Court of North Carolina.
August 25, 2011.
Mark Montgomery, for Burgess, Terry Joel.
*385 Amy Kunstling Irene, Assistant Attorney General, for State of North Carolina.
Roxann Vaneekhoven, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 31st of May 2011 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."